Title: To James Madison from Francis Bailey, 4 December 1808
From: Bailey, Francis
To: Madison, James



Sir, 
Salsbury Post office, on the Philad. & Lancaster TurnpikeDecemr. 4, 1808.

Let me offer you my Sincere thanks for your attention to my son James M. Bailey, when he visited Washington, with a view of obtaining a Military Commission.  Will you be so good as to add to the obligation I already feel myself under, by directing one of your clerks, to inform me whether a commission has been made or will issue for my Son?
Suffer me to congratulate my Country that the Successor of Jefferson is now fully ascertained.  May his administration be just and right; and his departure from it, like his predecessor be more honorable than that of any other prime ruler, in the knowledge of history!  I am Sir, your obliged humble Servant

Francis Bailey

